Citation Nr: 0804661	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  98-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to August 30, 
1996, for the grant of a disability rating in excess of 50 
percent for PTSD. 


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an increased disability rating 
for PTSD comes before the Board on appeal originally from a 
September 1997 rating decision from the VA RO in Oakland, 
California, that increased the rating for the veteran's 
service-connected PTSD from 10 to 30 percent disabling, 
effective August 30, 1996.  This issue has been before the 
Board previously on multiple occasions, most recently in 
January 2005 when the Board granted a disability rating of 50 
percent for PTSD, but denied entitlement to any disability 
rating higher than 50 percent.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2006 
Order, the Court affirmed the January 2005 Board decision in 
part, but vacated the decision "to the extent that it denied 
a disability rating greater than 50% for PTSD."  The Court 
remanded the matter to the Board for readjudication.  Thus, 
the limited issue of entitlement to a disability rating in 
excess of 50 percent is now before the Board on appeal once 
again.

The issue of entitlement to an effective date prior to August 
30, 1996 for the grant of a disability rating in excess of 10 
percent for PTSD comes before the Board on appeal most 
directly from the RO's August 2005 rating decision.  This 
issue has not been before the Board previously and has not 
been before the Court.  The August 2005 rating decision was 
issued to give effect to the Board's January 2005 grant of a 
50 percent disability rating for PTSD.  A notice of 
disagreement was filed in August 2005, appealing the RO's 
assignment of August 30, 1996 as the effective date of the 
new disability rating.  A statement of the case on this 
matter was issued in June 2006, and a substantive appeal was 
received in June 2006.

In the Board's December 2003 remand, the Board informed the 
veteran that VA had revoked the authority of his appointed 
private attorney-at-law, R. Edward Bates, to represent VA 
claimants and that the RO would provide him with the 
opportunity to appoint a new representative.  The RO provided 
the veteran with that opportunity by way of a May 2004 
letter, but the veteran did not thereafter appoint a new 
representative.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of a 
disability picture featuring considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships, with psychoneurotic symptoms causing 
considerable industrial impairment; the veteran's PTSD is not 
productive of severe impairment due to severe and persistent 
psychoneurotic symptoms.

2.  The veteran's service-connected PTSD is productive of a 
disability picture which most nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
mood, increased irritability and frustration, restricted 
affect, sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships; the PTSD 
is not productive of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships. 

3.  In a March 1996 rating action, the RO granted service 
connection for PTSD with a disability rating of 10 percent 
effective from December 22, 1995.  The veteran was informed 
of his appellate rights and did not file a timely notice of 
disagreement to appeal this decision.

4.  Correspondence received on April 30, 1997 was accepted as 
a claim for increased compensation benefits for PTSD; all 
earlier such claims had been adjudicated in the prior final 
rating decision.

5.  In a September 1997 rating decision, the RO granted a 30 
percent disability rating for PTSD effective from August 30, 
1996.

6.  In an August 2005 rating decision, giving effect to a 
January 2005 Board decision, the RO granted a 50 percent 
disability rating for PTSD effective from August 30, 1996.

7.  It was not factually ascertainable that any disability 
rating in excess of 10 percent for the veteran's service 
connected PTSD was warranted prior to August 30, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.129, 
4.130, 4.132 Diagnostic Code 9411 (1996); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date prior to August 30, 
1996, for the assignment of a 50 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In this case, a rating decision 
on the issue of entitlement to an increased rating was issued 
in September 1997 and the veteran filed his substantive 
appeal in June 1998, both events occurring prior to the 
enactment of the VCAA.  As VCAA notice prior to the initial 
adjudication was impossible, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated May 2004.  Moreover, in 
the May 2004 letter the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2004 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of a supplemental 
statement of the case in August 2004.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  The Board also notes that the May 2004 
VCAA letter expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet.App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case, in light of the very recent issuance of the 
Vazquez-Flores decision, the veteran has not been provided 
with formal notice specifically contemplating the elements of 
notice featured in Vazquez-Flores.  The Federal Circuit held 
in Sanders that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet.App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet.App. January 30, 2008).

In this case, the Board finds that the veteran has not been 
prejudiced by the absence of a distinct letter formally 
presenting the notice contemplated in Vazquez-Flores.  The 
Board notes that the record demonstrates that the veteran had 
actual knowledge of the applicable PTSD rating criteria.  For 
a significant period of time during this appeal, the veteran 
was represented in this matter by a private attorney.  This 
appointment was effective from June 1998 until VA's 
revocation of that representative's authority effective July 
28, 2003.  Even subsequent to July 2003, the same private 
attorney has represented the veteran in this increased rating 
appeal before the Court.  Thus, the record reflects that the 
veteran has had the benefit of professional legal guidance 
for many years with respect to the legal requirements for 
obtaining higher PTSD ratings in this specific case.  
Additionally, the Board notes that several items of 
communication from the RO, although not formally meeting all 
the requirements of such notice, contained the details of the 
rating criteria applicable to the veteran's claim.  In light 
of the above, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.

The Board finds that all notices required by VCAA and 
implementing regulations were effectively furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  The Board notes that the RO did furnish the 
appellant with a letter in November 2006 which directly 
explained how VA determines disability ratings and effective 
dates, but this notice was arguably untimely.  Despite the 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

In this case, the veteran has had actual knowledge of the 
contents of the November 2006 notice for more than one year 
and there has been no correspondence since that time to 
suggest that the veteran intends to further develop the 
record.  The veteran was previously provided with proper 
notice regarding his claim of entitlement to an increased 
disability rating, which included notice regarding the 
assignment of disability ratings.  Moreover, prior to the 
proper notice in November 2006, the veteran was provided with 
a statement of the case in June 2006, addressing his appeal 
for an earlier effective date, which contained the laws and 
regulations governing the assignment of effective dates.  The 
Board cites the information provided in June 2006 statement 
of the case only to supplement the discussion of the lack of 
prejudice arising from the timing of the otherwise proper 
November 2006 notice.  The Board acknowledges that a 
statement of the case may not be an adequate substitute for 
VCAA notice in a case where no proper VCAA notice is 
separately provided.

Under the circumstances of this case, where the veteran has 
had actual knowledge of the necessary VCAA notice information 
for over a year, the Board finds that no useful purpose would 
be served by further delay of appellate review.   The Board 
finds that any deficiency in notice is harmless error, with 
no prejudice to the veteran in this case.

The Board further observes that the November 2006 letter 
provided pertinent notice regarding the veteran's appeal for 
an earlier effective date.  The November 2006 letter informed 
the veteran or how effective dates are determined and further 
instructed the veteran regarding the types of information and 
evidence which may support his appeal.  The Board again 
acknowledges the arguably deficient timeliness of this 
notice, but finds that any deficiency in this notice is 
harmless error, with no prejudice to the veteran in this 
case; no useful purpose would be served by further delay of 
appellate review.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been provided with VA psychiatric 
examinations, most recently in June 2004; a July 2004 
addendum to this report updates the report in light of the 
examiner's review of the claims folder.  Thus, the claims 
file was reviewed by the examiner and the examination report 
sets forth detailed clinical findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations; the Board therefore finds the examination to 
be adequate for rating purposes.  The Board also notes that 
prior VA examination reports from February 1996, July 1997, 
and June 1999 provide probative evidence in this case 
including competent detailed clinical findings evaluating the 
veteran's PTSD severity at those times.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

II. Factual Background

In a March 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective December 22, 1995.

In April 1997, the veteran filed a claim for an increased 
rating, asserting that his PTSD warranted at least a 30 
percent rating.

In June 1997, the RO received a statement dated September 
1996 from D.A.Z. who stated that he had attempted to hire the 
veteran over the summer, but that he and the veteran ended up 
in a heated argument at the worksite so he did not hire him.  
He opined that the veteran was unable to comprehend the 
employer/employee relationship that he found necessary for 
employment.

The veteran underwent a private psychological evaluation 
conducted by Allen H. Middleton, Ph.D. in August 1996 and 
December 1996.  Dr. Middleton relayed the veteran's history 
of having been comatose after a motor vehicle accident in 
1983.  He noted that the veteran had not had psychological or 
psychiatric treatment following his medical rehabilitation 
from the accident and would benefit from antidepressant 
medication and psychotherapy.  He said the veteran remained 
socially isolated and became irritable with temper episodes 
with close interpersonal contact.  He said the veteran would 
have difficulty following directions and maintaining 
concentration for sustained periods of time.  He opined that 
the veteran had been unable to resume employment and would be 
unable to handle basic work responsibilities and adapt to 
changes in a work setting.  He provided diagnoses of PTSD, 
chronic, cognitive disorder, NOS, alcohol abuse in remission, 
and status post closed head injury.  Psychosocial stressors 
were moderate and the veteran was given a global assessment 
of functioning (GAF) score of 55.

During a private psychological evaluation by a licensed 
clinical social worker in January 1997, the veteran reported 
being involved in various veterans organizations.  He said he 
liked to fix up old cars and go fishing and hunting whenever 
he had his licenses.  He relayed that he had two children 
whom he spoke with by telephone on a regular basis.  He also 
had a girlfriend of a few months duration.  He added that he 
liked to visit his friends on a regular basis.  A typical day 
included washing dishes at a local restaurant.  On 
examination the veteran was neat in appearance and had a 
friendly manner.  He seemed oriented to person, time and 
place and purpose of the interview.  His mood appeared fairly 
congruent without his speech and this appeared moderate.  He 
seemed guarded in terms of affect, and he was not currently 
expressing any suicidal or homicidal ideation.  He was 
assessed as having PTSD and was assigned a GAF score of 55.  
The examiner said that the veteran was unable to work given 
his medical disability from his car accident; however, he was 
able to work through a fair amount of his symptoms by 
servicing veterans through veterans organizations in which he 
was "quite heavily involved."

A VA contract examination was performed in July 1997 at which 
time the veteran was noted to be well groomed and appeared 
his stated age.  He had a broad expression and affect with a 
subdued manner.  His speech was spontaneous, normoproductive, 
relevant, and coherent.  He maintained a "6/10" eye 
contact, and was oriented to person, place, time and purpose.  
The examiner noted that the veteran's described symptoms of 
PTSD impaired his abilities to adequately interact with 
others or adequately deal with normal daily stress, although 
the symptoms obviously did not preclude him from adequately 
interacting with others or adequately dealing with stress.  
The examiner pointed out that the veteran described his 
disability as commencing with the motor vehicle accident in 
1983 that resulted in severe physical injuries.  He diagnosed 
the veteran as having PTSD and assigned a GAF score of 65.

Findings from a psychiatric examination in September 1997 
show that the veteran was appropriately groomed and casually 
dressed.  He was somewhat detached and initially guarded, but 
gradually loosened up.  His speech was coherent and his 
thought processes were goal directed, without evidence of 
delusions or hallucinations.  His affect was restricted and 
his mood showed evidence of anxiety and despondency.  He had 
occasional death wishes, but no suicidal ideation.  Insight 
and judgment were limited at times.  He was diagnosed as 
having PTSD, moderate, chronic, delayed type secondary to 
combat.  He was given a GAF score of 55.  The functional 
assessment was that the veteran was able to follow simple and 
some complex commands.  His ability to hold attention and 
mental set in a short term, low stress environment was seen 
to be moderately impaired secondary to difficulties 
concentrating and distractibility.  His ability to interact 
with people appropriately with peer and authority figures and 
the general public in an industrial setting had been seen as 
moderately to severely impaired.

Records from the Social Security Administration dated in 
October 1997 show that the veteran was awarded disability 
benefits effective in July 1983 and given a primary diagnosis 
of organic mental disorder (chronic brain syndrome), and that 
this was associated with "debridement and repair of 
lacerations of brain ...."  Findings associated with this 
diagnosis included memory impairment, concentration 
impairment, personality change ("not able to interact"), 
and poor impulse control.

During a VA psychiatric examination in June 1999, the veteran 
reported nightmares from service two to three times a week 
and noticeable mood changes.  He also reported sleep 
problems, and a decreased interest in being sociable despite 
being a driver for a veterans organization.  He said he never 
sought mental health treatment by a psychiatrist, but did 
receive therapy at a Veterans Center in the mid-1990s.  As of 
June 1999, he was receiving biweekly therapy to help with 
symptoms and supportive treatment for his war-related 
memories and mood changes.  On examination the veteran was 
cooperative.  The examiner noted that although the veteran 
was appealing his 30 percent disability rating, he appeared 
to project himself in a better light and was better 
functioning than his claims file or history bore out.  His 
speech was spontaneous for the most part; however, when 
talking about specific details of Vietnam, he was more 
guarded and less spontaneous.  His thought flow was coherent 
with no looseness of association.  He was neither paranoid 
nor delusional.  He had fair attention and was oriented times 
three.  His insight appeared fair, but guarded.  He was 
assessed as having PTSD and was assigned a GAF score of 62.

The June 1999 VA psychiatric examiner assessed the veteran's 
overall functioning as fairly good and said that he appeared 
to be quite resilient and had some ability to adjust to the 
changes that had occurred in his life.  She remarked that the 
veteran continued to have some problems fully integrating and 
working well in the community, and at times his GAF score for 
PTSD had perhaps gone as low as 45.  She added that the fact 
that the veteran's PTSD predated his head injury and had 
resulted in mood, as well as sleep and other problems, it 
could be easily said that his head injury would worsen his 
preexisting PTSD symptoms.

Also in June 1999, the veteran underwent A VA social work 
assessment.  The social worker said that the veteran reported 
a history of problems with co-workers and supervisors that 
was typical among PTSD clients.  He opined that the veteran 
appeared to be vocationally disabled due to his PTSD issues 
that caused stress to the point of unemployment.

VA psychiatric outpatient records dated from 1999 to 2002 
reflect the veteran's symptoms of sleep problems and 
increased irritability and anger.  Findings were consistent 
in showing that the veteran was casually dressed and slightly 
disheveled.  His eye contact was fair.  He was cooperative 
and calm with a pretty good mood.  He had a restricted 
affect.  His mood was frustrated and irritable, and his 
insight and judgment were intact.  He had no suicidal or 
homicidal ideation.  He was assessed as having PTSD, 
moderately severe.  A June 2002 outpatient record notes that 
the veteran no longer attended PTSD group therapy.

In a November 2002 VA outpatient record addendum, a VA 
attending psychiatrist stated that the veteran remained 
disabled as a result of his PTSD and warranted an increase in 
his service-connected disability.  He added that the veteran 
had become alcohol-dependent as a result of the severity of 
his PTSD, but that this has been in remission for several 
years.

On file is a letter dated in February 2003 from a private 
licensed social worker that had been working with the veteran 
for six years.  She said that the problems the veteran 
experienced as a result of the traumatic ordeals he endured 
in service have "deeply affected [his] ability to sustain a 
level of intimacy that he would like with another, as well as 
have impaired his ability to manage the tasks of his job 
related situation."

On VA examination in June 2004, the veteran showed excellent 
grooming and hygiene.  He was cooperative and pleasant 
throughout the entire interview and was able to joke and 
laugh appropriately.  His stream of thought of speech was 
spontaneous, coherent, relevant, and goal-directed.  He 
denied suicidal ideation and did not appear to have suicidal 
or homicidal thoughts.  The report noted that there was some 
constriction and blunting of affect since the head injury.  
The veteran had dreams and nightmares, but did not show any 
psychotic features.  He did not exhibit auditory or visual 
hallucinations.  His insight and judgment were adequate.  The 
veteran said that most of the day he played games on his 
computer and helped other people (neighbors) with repair 
work.  He also worked as an escort at VA occasionally.  He 
showed obsessive ritualistic behavior in terms of perimeter 
search once a might and more if there was a noise.  His 
speech flow was relevant and logical.  He showed some 
impulsivity and therefore irritability and low frustration 
from his PTSD.  He did not show a mood disorder.  He was 
assigned a GAF score of 50, with serious symptomatology.

The June 2004 examination report offers the psychiatrist's 
impression that the "veteran's summary of psychosocial 
functioning status shows that he initially was moderately 
impaired from his posttraumatic stress disorder and continues 
to be so...."  Additionally, the report notes that "Related 
to the issue of unemployment he does not specifically 
conten[d] that it is due to the PTSD mental disorder and his 
longitudinal history specifically shows that he worked up 
until the time of his motor vehicle accident."

In an addendum opinion in July 2004, the June 2004 VA 
examiner assigned the veteran a GAF score of 60 for his PTSD 
symptoms alone, and noted that there had been further 
worsening of the symptomatology, including new symptoms after 
the 1983 brain injury.  He said that PTSD symptoms alone 
included nightmares, insomnia, flashbacks, avoidance of 
crowds, close relationships and intimacy, hypervigilance, 
startle response, a 'few friends and conflict with 
authority.'  He attributed symptoms of depression, suicidal 
ideation, irritability, angry outbursts, and lower 
frustration tolerance due to both the veteran's PTSD and 
brain injury.  The examiner opined that the veteran's PTSD 
alone did not render him unemployable.  He noted that the 
veteran had always been employed prior to the 1983 brain 
injury although he had been fired from several jobs.

III.  Increased Rating for PTSD

Consideration of an Increased Schedular Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran is currently assigned a 50 percent rating from 
August 30, 1996.  As hereinafter more particularly explained, 
the Board finds that no rating in excess of 50 percent is 
warranted during the period covered by the appeal; that is, 
from August 30, 1996.

The Board notes that 38 C.F.R. § 4.132 for rating mental 
disorders, including Diagnostic Code 9411 for PTSD, was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as 
the changes discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to its effective date. As of the effective 
date of November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Prior to November 7, 1996, under the old criteria, a 50 
percent rating for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is to 
be granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  This 
threshold contemplates that the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002).

Under the new criteria for PTSD (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness. See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV). See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

A small portion of the period on appeal for this issue 
occurred prior to November 7, 1996.  The period from August 
30, 1996 to November 7, 1996 must be reviewed for 
consideration of entitlement to a rating in excess of 50 
percent under the old rating criteria alone.

The September 1996 written lay statement from a potential 
employer who declined to hire the veteran expresses the 
opinion that the veteran "was unable to comprehend the 
employer/employee relationship" necessary for employment.  
The Board has considered this statement, but the probative 
value of this observation to determining the proper clinical 
severity of the veteran's PTSD at that time is limited.  
While a lay person is competent to provide evidence regarding 
injury and symptomatology, a lay person is not competent to 
provide evidence attributing symptoms to a diagnosis or to 
evaluate the clinical severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board must rely 
upon competent medical evidence to determine the clinical 
features or severity of a disease or disorder.

The competent medical evidence of record pertinent to this 
early portion of the period on appeal does not demonstrate 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was severely impaired 
with severe persistent psychoneurotic symptoms.

The report from Allen H. Middleton, Ph.D., documenting 
consultations in August 1996 and in December 1996, described 
that psychosocial stressors were moderate.  The veteran was 
given a global assessment of functioning (GAF) score of 55, 
reflective of moderate symptoms and moderate difficulties.   
The Board has carefully considered the report of Dr. 
Middleton and the contained discussion of the veteran's 
inability to adapt to the demands of employment.  This report 
clearly contemplates that the veteran's nonservice-connected 
head injury from the 1983 accident was a significant cause of 
the symptoms impairing the veteran's employment capacity.  
The Board does not find that Dr. Middleton's report, in the 
context of the broader record, persuasively indicates that 
the veteran's PTSD pathology had manifested in the level of 
severity contemplated by a 70 percent disability rating under 
the older applicable criteria; the report assigns the veteran 
an overall GAF score of 55, reflecting 'moderate' general 
impairment in the overall functional capacity due to the 
totality of the veteran's diagnoses.

The other medical evidence of record which is approximately 
contemporaneous to this early portion of the period under 
appeal weighs against finding that the veteran's PTSD 
pathology met the criteria for a 70 percent rating around 
this time.  During a private psychological evaluation in 
January 1997 by a licensed clinical social worker, the 
veteran reported being involved in various veterans 
organizations.  He said he liked to fix up old cars and go 
fishing and hunting whenever he had his licenses.  He relayed 
that he had two children whom he spoke with by telephone on a 
regular basis.  He also had a girlfriend of a few months 
duration.  He added that he liked to visit his friends on a 
regular basis.  A typical day included washing dishes at a 
local restaurant.  On examination the veteran was neat in 
appearance and had a friendly manner.  He seemed oriented to 
person, time and place and purpose of the interview.  His 
mood appeared fairly congruent with his speech, the report 
appears to characterize any impairment of his mood and speech 
as "moderate."  He seemed guarded in terms of affect, and 
he was not currently expressing any suicidal or homicidal 
ideation.  Significantly, it was noted that "depressive 
severity appears to be low."  He was assessed as having PTSD 
and was assigned a GAF score of 55, reflecting moderate 
severity of symptomatology.  The examiner said that the 
veteran was unable to work given his medical disability from 
his car accident; however, he was able to work through a fair 
amount of his symptoms by servicing veterans through veterans 
organizations in which he was "quite heavily involved".  
The psychological prognosis given at that time was "quite 
good."

A February 1997 report, following up on the January 1997 
report, shows that the veteran had "refocused his energy by 
helping other veterans through belonging to various Vietnam 
veterans' associations and organizations and becoming a 
driver for veterans seeking services through the VA 
hospital...."  Although the veteran continued to report 
intrusive memories and problems with escalating anger, the 
veteran's prognosis continued to be significantly positive.  
"Therapy will continue to help him cope with his past 
traumas and put closure to them."

The Board believes that the above discussed evidence, which 
is the most probative proximate evidence regarding the 
severity of the veteran's PTSD prior to the effective date of 
the new rating criteria for PTSD, shows that a 50 percent 
rating is the most appropriate rating for that period under 
the old criteria.  A 50 percent disability rating 
contemplates considerable impairment of the veteran's ability 
to establish or maintain effective or favorable 
relationships, with psychoneurotic symptoms causing such a 
reduction of reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  The 
evidence discussed above does not show that the veteran's 
PTSD pathology manifested in such a severe degree of 
impairment, with associated severe and persistent 
psychoneurotic symptoms, as to warrant a 70 percent rating.

The Board now directs its attention to the greater portion of 
the period on appeal, from November 7, 1996 onward, during 
which both sets of rating criteria apply in evaluating the 
veteran's PTSD.  The January 2005 Board decision found that 
while not all of the criteria for a 50 percent rating were 
met, the available findings were more consistent with such a 
rating as opposed to the then-assigned 30 percent rating for 
the veteran's service-connected PTSD.  38 C.F.R. §§ 4.7, 
4.21.  Although this new Board decision will give appropriate 
consideration to the possibility of an extra-schedular rating 
in accordance with the Court's October 2006 Order, no 
development following the January 2005 Board decision has 
changed the pertinent evidence of record concerning schedular 
rating consideration in this case.

In the Board's view, the veteran's shown PTSD symptomatology 
most nearly approximates the level of severity contemplated 
by a 50 percent schedular disability rating under both the 
old and the new rating criteria; it does not more nearly 
approximate the criteria for the next highest rating of 70 
percent.

The Board acknowledges the significant PTSD symptoms shown in 
the record in making this determination regarding the 
appropriate disability rating to be assigned in this case.  
Although there is no evidence of "flattened" affect, the 
veteran's affect has consistently been described as 
"restricted."  It was also described as "subdued" during a 
VA contract examination in July 1997.  The veteran's insight 
and judgment were noted by a September 1997 examiner to be 
"at times limited."  Regarding mood and motivation, the 
veteran's mood was described in September 1997 as showing 
evidence of anxiety and despondency.  In addition, his mood 
has repeatedly been shown to include low frustration and 
increased irritability due at least in part to his PTSD.  
Specifically, a June 1999 VA examiner, while stating that the 
veteran's personality change resulting from his head injury 
was separate from his PTSD, said that since his PTSD predated 
his head injury and had resulted in mood as well as sleep 
problems, it could easily be said that his head injury would 
worsen his pre-existing PTSD symptoms.  Also, the June 2004 
VA examiner said that the veteran's PTSD alone caused 
nightmares, insomnia, flashbacks, crowd avoidance, and 
avoidance of close relationships.  He attributed the 
veteran's irritability, angry outbursts, and frustration to 
both his PTSD and brain injury.

As far as maintaining effective work and social 
relationships, a VA contract examiner in July 1997 said that 
the veteran's PTSD symptoms impaired his abilities to 
adequately interact with others or adequately deal with 
normal daily stress, but did not preclude him from such 
interactions.  A September 1997 report from a psychiatric 
examiner opined that the veteran's ability to interact 
appropriately with peer and authority figures and the general 
public in an industrial setting was moderately to severely 
impaired.  A February 2003 report from a private licensed 
social worker said that the veteran's ability to sustain an 
intimate relationship with someone, as well as his ability to 
manage the tasks of his job-related situation, was "deeply 
affected" by his traumatic experiences in service.

However, assignment of a higher rating, to 70 percent, is not 
warranted.  The veteran's actual symptoms as described in the 
evidence above do not meet the criteria for a 70 percent 
rating.  That is, the evidence does not show symptoms of the 
type or severity contemplated by such examples as: 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation or neglect of personal appearance and 
hygiene; nor any severely impairing obsessional rituals 
consistent with the level of disability contemplated by a 70 
percent rating under the new criteria.  The evidence also 
does not show the "severe" level of impairment contemplated 
by a 70 percent rating under the old criteria; a 50 percent 
rating under the old criteria contemplates the level of 
"considerable" impairment shown to be most nearly 
approximated by the evidence in this case.  The veteran has 
repeatedly been shown to demonstrate good grooming and 
hygiene during psychiatric evaluations, and has always 
demonstrated appropriate speech.  He has managed to function 
independently and has been actively involved in various 
organizations helping fellow veterans.  He likes to visit 
friends and keeps in touch with family members on a regular 
basis.  Thus, he is able to establish and maintain some 
effective relationships.  For these reasons, the veteran's 
PTSD does not meet the criteria for a 70 percent rating.  
38 C.F.R. § 4.130, Code 9411 (1996 & 2007).  This is 
especially so when considering that the veteran's actual 
clinically observed GAF scores have consistently been between 
55 and 65, which is indicative of no more than moderate 
symptomatology (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).



Consideration of Extraschedular Rating

At this point the Board observes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extraschedular rating is in order where there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board notes that the October 2006 
Court Order which remanded this matter specifically discussed 
the fact that the Board's January 2005 adjudication of the 
increased rating issue on appeal did not specifically address 
why referral for an extraschedular rating was not in order in 
this case.  The Board additionally notes that the RO has 
already addressed this matter in it adjudications: in the 
September 1997 rating decision, the May 1998 statement of the 
case, and the August 1999 supplemental statement of the case.  
Thus, no remand for initial RO adjudication of this question 
is required at this time.  The Board has now reviewed the 
record in accordance with the October 2006 Order, in an 
attempt to determine if referral for an extraschedular 
evaluation is warranted in this case.

The Board finds that referral for an extraschedular 
evaluation for PTSD is not warranted in this case.  For the 
time periods involved in this appeal, the record does not 
reflect frequent periods of hospitalization because of the 
veteran's service-connected PTSD, nor has such a pattern of 
hospitalization been alleged.  Nor has there been a showing 
of interference with his employment (due only to PTSD) in a 
fashion beyond what is contemplated by the regular schedular 
standards.

The Board acknowledges that the veteran's PTSD is 
significantly disabling and impairs the veteran's ability to 
work, but the disabling symptoms of PTSD are accounted for by 
the rating schedule and the veteran's symptoms are expressly 
contemplated by the criteria for his 50 percent disability 
rating.  The record is devoid of objective evidence which 
indicates that the veteran's PTSD has presented such an 
exceptional or unusual disability picture, so as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned schedular evaluation is 
inadequate.  See Moyer v. Derwinski, 2 Vet.App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

VA's General Counsel has noted 'mere assertions or evidence 
that a disability interferes with employment' is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  The Board notes that the brief filed on the 
veteran's behalf during the appeal of this matter to the 
Court identified a specific list of symptoms asserted as the 
manifestations of PTSD, largely drawn from the medical 
reports of record.  This list featured: "nightmares, 
insomnia, flashbacks, avoidance of crowds, avoidance of close 
relationships [] and intimacy, hypervigilance, startle 
response, [] few friends and conflict with authority."  
Additionally, a list of symptoms asserted to be associated 
jointly with PTSD in combination with another pathology 
featured "depression and suicidal ideation .... difficulty 
expressing feelings ... irritability, angry outburst, low 
frustration tolerance ...."  Significantly, the Board observes 
that none of these alleged symptoms fall beyond the scope of 
the symptomatology expressly contemplated by the schedular 
criteria for rating PTSD.  No symptoms shown in the evidence 
or alleged by the veteran demonstrate an exceptional or 
uncommon type of manifestation of PTSD producing disability 
beyond what the schedular criteria address for PTSD 
pathology.  Consequently, under these circumstances, the 
Board finds that the veteran has not demonstrated the type of 
marked interference with employment which would render 
impractical the application of the regular rating schedule 
standards.

Increased Rating Conclusion

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of the 
veteran's PTSD on appeal.  The Board has found that the 
preponderance of the evidence of record is against any rating 
in excess of 50 percent for the veteran's PTSD.  Thus, the 
provisions regarding reasonable doubt are not applicable and 
no higher ratings may be assigned.

IV.  Earlier Effective Date

This appeal includes the veteran's claim that he is entitled 
to an effective date earlier than August 30, 1996, in 
connection with the grant of a rating in excess of 10 percent 
for his service connected PTSD.  In an August 2005 RO rating 
decision, giving effect to the January 2005 Board decision, 
the veteran was granted a 50 percent disability rating for 
PTSD effective from August 30, 1996.  For the period prior to 
August 30, 1996, a 10 percent rating is in effect for the 
veteran's PTSD.

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

In addition, the effective date following a prior denial 
based on new and material evidence, other than service 
department records, is the date of receipt of a new claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.  Following notification of an initial review and 
adverse determination by the Regional Office (RO), a notice 
of disagreement must be filed within one year from the date 
of notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In December 1995, the veteran filed a claim for entitlement 
to service connection for PTSD.  A March 1996 RO rating 
decision granted service connection for PTSD and awarded a 10 
percent rating effective from December 1995.  The veteran was 
informed of his appellate rights and did not file a timely 
notice of disagreement with the March 1996 RO decision.  No 
subsequent correspondence from the veteran is of record until 
more than one year following the March 1996 RO decision.  
That rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).

The next correspondence of record from the veteran is dated 
April 1997.  In an April 1997 written statement, the veteran 
attempted to provide a notice of disagreement concerning the 
March 1996 RO decision; however, this notice of disagreement 
was not timely and the March 1996 decision had already become 
final.  Thus, the veteran's April 1997 contention claiming 
entitlement to a higher disability rating for his service 
connected PTSD was accepted as a new claim for entitlement to 
an increased disability rating for PTSD.

The RO partially granted this claim in a September 1997 
rating decision, assigning a disability rating of 30 percent 
effective from August 30, 1996; the assigned effective date 
corresponded to the earliest clinical evidence supporting the 
increased rating during the year prior to the date the claim 
was filed.  The Board notes that the August 30, 1996 date is 
provided by a private treatment report which was not sent to 
the RO until the veteran filed the April 1997 claim for an 
increased rating.  There is no basis for determining that 
August 30, 1996 was the date of an informal claim in this 
case; thus, any possible implications of such a determination 
need not be addressed in this decision.

The veteran appealed the September 1997 decision to the 
Board.  An August 2005 RO rating decision gave effect to a 
January 2005 Board decision, and granted a 50 percent 
disability rating for PTSD effective from August 30, 1996.  
The Board notes, in passing, that there may be some confusion 
regarding the basis of the RO's assignment of August 30, 1996 
as the effective date for the 50 percent disability rating 
for PTSD.  The August 2005 RO decision identifies this date 
as "the day we received the claim [that gave rise to the 
appeal]."  The Board's own review of the record reflects 
that the pertinent claim was received at the RO on April 30, 
1997.  It is apparent from the record that the basis for the 
assignment of the August 30, 1996 effective date for the 50 
percent rating was the same basis which was cited for the 
assignment of the same date when the September 1997 RO 
decision granted a 30 percent rating: August 30, 1996 is the 
earliest date upon which the pertinent private medical 
reports show the severity of PTSD supporting an increased 
rating.

As discussed above, the March 1996 RO decision assigning a 10 
percent rating for PTSD was not actually appealed with a 
timely NOD and, thus, that decision became final.  There is 
no document of record following the March 1996 decision which 
may be construed as a formal or informal claim for an 
increased rating prior to August 30, 1996; for that matter, 
the record reflects that no such claim was actually received 
until April 30, 1997.  Thus, there is no basis in the 
evidence of record for finding that the veteran had an active 
pending claim, in appellate status or otherwise, pertaining 
to compensation for his PTSD which may serve as a basis for 
assigning an effective date prior to August 30, 1996.

The Board has also reviewed the record seeking to identify 
any evidence which may make it factually ascertainable that a 
PTSD disability rating in excess of 10 percent was warranted 
within one year prior to April 30, 1997.  However, the Board 
has not found any evidence demonstrating entitlement to such 
a disability rating prior to the August 30, 1996 date which 
is the currently assigned effective date for the 50 percent 
rating.  Indeed, the only pertinent evidence of record from 
1996 prior to August 30, 1996, is the lay statement of a 
potential employer which is of very limited probative value 
in that it does not specifically refer to the veteran's PTSD 
nor does it contain any competent clinical observations 
regarding the severity of that pathology.  No competent 
medical evidence in 1996 prior to August 30th is of record; 
there is no evidence from 1996 making it factually 
ascertainable that a rating in excess of 10 percent was 
warranted on any date prior to August 30th.

The Board can find no basis in the record for assigning an 
effective date earlier that August 30, 1996.  The Board is 
unable to find that the claim for an increased PTSD rating 
can be construed to have been active prior to the April 30, 
1997 date upon which that claim was actually received.  The 
RO has assigned an effective date of August 30, 1996 which is 
consistent with the earliest competent evidence demonstrating 
the symptoms which support the increased rating.  The Board 
can identify no basis for revising the assignment to an 
earlier date; there is no evidence of record making 
entitlement to a rating in excess of 10 percent for PTSD 
factually ascertainable during the pertinent period prior to 
August 30, 1996.

Therefore, in this instance, the effective date of the 
assignment of a rating in excess of 10 percent for PTSD can 
not be earlier than August 30, 1996, the effective date 
currently assigned by the RO for the 50 percent rating.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, entitlement 
to an effective date prior to August 30, 1996 for the 
assignment of a 50 percent disability rating (or any rating 
above 10 percent) for PTSD must be denied under the 
applicable effective date laws and regulations.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


